I think that when a city in violation of the power of taxation seeks to exact from the owner of property the payment of money for the cost of a public improvement and such exaction is substantially in excess of the special benefits which the property derives from the public improvement and by such means seeks to take private property for public use without just compensation under the "guise of taxation", any time is appropriate and timely to raise such unlawful authority and secure the property owner's constitutional right.